Citation Nr: 9900799	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chloracne with 
residual scarring including as secondary to exposure to Agent 
Orange (AO).

2.  Entitlement to service connection for acneform 
folliculitis.

3.  Entitlement to service connection for a liver disorder 
including as secondary to exposure to AO.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from April 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1993 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for acneform 
folliculitis and for chloracne, claimed as a residual of 
exposure to AO.  This matter is also on appeal from the RO's 
March 1994 rating decision which denied service connection 
for liver enlargement with chemical spots, claimed as a 
residual of exposure to AO.

In March 1997, the Board Remanded this case to the RO for 
additional development of the evidence pertinent to the 
issues on appeal.  The case is once more before the Board for 
appellate consideration.

The issue of entitlement to service connection for liver 
disease including secondary to exposure to AO will be 
addressed in the Remand section of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO for any well-grounded claim.

2.  The claim for service connection for chloracne including 
as secondary to exposure to AO is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

3.  Acneform folliculitis, to include residual scarring may 
not be completely disassociated from the acneform 
symptomatology in active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for chloracne including 
as secondary to exposure to AO is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  Acneform folliculitis, to include residual scarring was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(a)(b);  
38 C.F.R. § 3.303, 3.307, 3.309 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from April 1968 to May 1971 
to include a tour of duty in Vietnam.  The service medical 
records reveal that, in August 1969, the veteran sought 
treatment and reported that his face was breaking out in 
sores when he shaved.  The impression was facial acne.  On 
April 2, 1971, the veteran again sought treatment and the 
examiner noted that there was mild acneform folliculitis on 
the veteran's face which was irritated by shaving.  

On April 19, 1971, the veteran again sought treatment for a 
rash on his face after shaving and the examiner noted that 
the veteran had been treated for acneform folliculitis.  No 
diagnosis was made.  A report of an examination for 
separation from active duty in May 1971 was non revealing for 
any pertinent finding regarding the skin aside from several 
tattoos and a scar under the left corner of his mouth.  

An April 1982 VA general medical examination of the skin 
revealed normal turgor and elasticity. 

An August 1992 VA skin examination report shows the veteran 
was evaluated for chloracne and exposure to AO and other 
chemicals.  He stated he was stationed in Vietnam for one 
year and that during that time was exposed to areas 
defoliated by AO.  He started developing acne of the face at 
the end of his tour.  The lesions became worse in the early 
1970s and started to improve in 1987.  

The noted that in 1981, he saw a VA dermatologist, but no 
medication was prescribed.  He noted that while in Vietnam, 
he never drank the water directly but may have indirectly 
drunk the water while swimming.  He noted not being exposed 
to any chemicals other than AO.  Examination of the skin 
revealed multiple disfiguring scars of the face from acne.  
There was no evidence of active lesions at that time.  He had 
a beard.  Photographs were made part of the record.  

A VA outpatient clinical record subsequently dated in August 
1992 noted that the veteran was referred to the dermatology 
clinic for an AO evaluation.  The veteran stated that he 
developed multiple large papules and pustules near the end of 
his tour in Vietnam.  He noted presently having residual 
scars as well as continued periodic pustules of the face, 
neck and back areas.  On objective examination, several 
pustules were present as well as multiple acneform scars in 
the facial area.  Assessment revealed mild acneform areas 
with evidence of previous severe cystic acne based on facial 
scars across the cheeks to forehead.  He was given cream for 
occasional new acne bumps which might be unrelated to the 
older scarred areas. 

A January 1998 VA dermatologic examination of the skin 
revealed that the veteran had multiple pit deformities of the 
skin mostly on his chin, scattered throughout his face, 
cheeks and forehead.  He did not have any cysts.  He did not 
have any active infection.  He did not have any pustules.  He 
did have a few comedones, particularly on his upper back and 
he had some inflamed follicles but no pustules.  Diagnoses 
were acneform scars of the face and folliculitis on the upper 
back with comedones.  The examiner noted that the etiology 
was uncertain of whether this was due to hygiene of the skin 
or AO exposure.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veterans medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 (1998) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a) (1998).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) (1998) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkins 
disease; non- Hodgkins lymphoma; porphyria cutanea tarda; 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx or trachea), and soft tissue sarcoma.  38 
C.F.R. § 3.307(e) (1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  The Secretary has also determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  59 Fed. 
Reg. 341-46 (January 4, 1994).

Effective November 7, 1996, presumptive service connection is 
warranted for two additional diseases under Sec. 3.309(e): 
Acute and subacute peripheral neuropathy, and prostate 
cancer.  See 61 Fed. Reg. 57586-57589 (1996) (codified at 38 
C.F.R. 
§§ 3.307, 3.309).

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court has found that while a disorder need not 
have been present or diagnosed in service, there must be a 
nexus between a current disorder and military service, even 
if first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Veterans Appeals (Court) has held 
that if the veteran fails to submit a well-grounded claim, VA 
is under no duty to assist him in any further development of 
the claim. 38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute competent medical evidence 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. 


Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.


I.  Entitlement to service connection for 
acneform folliculitis to include residual 
scarring.

Analysis

The Board is considering the merits of the issue on appeal 
since the documentary evidence on file is found to suffice as 
evidence of a "well-grounded" claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  In this regard the Board previously remanded this 
case for additional development of the evidence in 
consideration of the provisions of 38 U.S.C.A. § 5107(a).

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
include the veteran's service medical records as well as post 
service VA clinical data including a report of a special VA 
dermatology examination in January 1998.  The evidence of 
record provides a complete basis for addressing the merits of 
the veteran's claim. Since there is no indication that there 
are pertinent outstanding records which the RO has not 
attempted to obtain, no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Following a comprehensive review of the medical evidence of 
record and in consideration of the veterans arguments on 
appeal, the Board notes that the current evidence of acneform 
folliculitis, to include residual scarring, cannot 
satisfactorily be dissociated from the acneform 
symptomatology documented in active service.  In January 1998 
a VA examiner could not be certain as to the etiology of the 
veterans acneform symptomatology and did not discount his 
service in this regard.  Therefore, in view of the relative 
equipoise nature of the record, the benefit of the doubt 
existing in this case must be found in favor of the veteran.  
Accordingly, the evidentiary record supports a grant of 
entitlement to service-connection for acneform folliculitis 
with residual scarring.


II.  Service Connection For Chloracne 
Including Secondary To Exposure To AO

Analysis

Following a comprehensive review of the record, the Board 
notes that service-connection has been established for 
acneform folliculitis with residual scarring based on an 
etiologic link with active duty.  The service medical records 
and the postservice VA clinical data including reports of 
special dermatology examinations fail to reflect the presence 
of a coexisting chloracne process.  As it stands, there is no 
competent medical evidence of chloracne which is linked to 
active duty including exposure to AO.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Brammer v. Derwinski, 2 Vet. App. 23 
(1992); Rabideau v. Derwinski 2 Vet. App 141, 143 (1992). 

While the veteran presently maintains that he has a chloracne 
disability which began in service or developed as a 
consequence of exposure to AO, the Board notes the Court has 
held that while a lay person is competent to testify as to 
facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As competent medical evidence of a chloracne disability with 
a nexus to the veteran's recognized active service has not 
been presented, the veteran's claim is not well grounded.  If 
the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for chloracne including as secondary to 
exposure to AO is denied.  Edenfield v. Brown, 6 Vet. App. 
432 (1994).

Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
chloracne including as secondary to exposure to AO.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), affd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed.Cir. 1997).


ORDER

Entitlement to service connection for acneform folliculitis 
with residual scarring is granted.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for chloracne including as 
secondary to exposure to AO, the appeal as to this issue is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record the Board notes 
that additional development is needed to supplement the 
record with respect to the issue of entitlement to service 
connection for a liver disorder including as secondary to 
exposure to AO as such issue remains unresolved clinically.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran served on active duty from April 1968 to May 
1971, to include a tour of duty in Vietnam.  A review of the 
veterans service medical records is silent for any mention 
of liver disease including hepatitis.  A report of an 
examination for separation from active duty in May 1971 was 
non reveling for any pertinent finding regarding the liver.  

A VA hospital summary in September 1981 reflects treatment 
for substance heroin abuse and cannabis.  The veteran 
reported a history of intravenous heroin use on and off since 
1973.  

A report of an initial VA general medical examination in 
April 1982 was silent for liver disease. 

VA hospital summaries reflecting treatment in August and 
September 1983 for opiate dependence show the veteran 
reported using heroin on and off for the past ten years.  
Laboratory tests reveled the presence of Hepatitis B. 

On a report of a separate VA examination in August 1992 for 
the purpose of evaluating the veterans liver problems it was 
noted that the veteran felt he had liver problems and that 
more tests were being planned by VA at that time.  The 
remaining examination referred to stomach alimentary tract 
and gastric problems without any specific mention of a liver 
disorder.  

VA clinical records in early 1997 reveal positive hepatitis 
findings.

In March 1997, the Board remanded this case in part to 
provide the veteran an examination by a specialist in liver 
diseases.  The examiner was requested to provide an opinion 
as to whether it is at least as likely as not that any 
current liver disorder(s) is/are related to service or to in-
service exposure to AO.  Finally, the examiner was requested 
to comment on the impact of any intervening causes such as 
drug use.  All findings were to be reported in detail.  It 
was noted that a complete rationale must be given for any 
opinion expressed, and the foundation for all conclusions 
should be clearly set forth.  The examiner was requested to 
provide a comprehensive report, which addressed the 
aforementioned and provided the rationale for any 
conclusions.

On a report of a special VA surgical examination in January 
1998 regarding the veterans claim of service connection for 
liver disease including as secondary to exposure to AO, the 
examiner noted reviewing the veterans claims file.  It was 
noted as history that in 1969 and 1970, the veteran was 
stationed in Vietnam.  The veteran stated that he frequently 
washed his clothes in bomb crater water that was contaminated 
with AO.  He noted that on occasion, he drank the water while 
taking a malaria pill.  He noted that while in Vietnam, he 
began using marijuana and other types of drugs.  He reported 
that following service, he began using heroin.  

Following objective examination and review of medical records 
and evidence of liver biopsy findings reflective of hepatitis 
B and C, the examiner opined that it was just as possible as 
not that the veteran developed hepatitis B in Vietnam, but it 
was also true that the drug usage would introduce additional 
opportunity for contracting hepatitis.  The opinion of the 
examiner was equivocal in nature.  The examiner failed to 
provide a complete rationale for any opinion expressed, and 
the foundation for all conclusions.  The Board may not 
overlook the fact that in Stegall v. West, 11 Vet. App 268 
(1998) the Court held that where the remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to service connection for a liver disorder 
including as secondary to exposure to AO pending a remand of 
the case to the RO for further development as follows:

1.  The RO should arrange for the 
veterans claims folder to be preferably 
reviewed by the VA medical specialist who 
examined the veteran in January 1998 for 
liver disease, if available, or if not, 
an alternative specialist in liver 
disease for a supplemental opinion as to 
whether any current liver disorder(s) 
is/are related to service or to in-
service exposure to AO.  In particular, 
the examiner should comment on the impact 
of any intervening causes such as drug 
use.  If such an opinion may only be 
based upon speculation, as opposed to an 
opinion based upon supporting medical 
findings in the record, the examiner 
should so state.  All findings should be 
reported in detail, a complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.  


The examiner should provide a 
comprehensive report, which addresses the 
aforementioned and provides the rationale 
for any conclusions.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed. 
In particular, the RO should review the 
examination reports and required opinions 
to ensure that they are in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for a liver disorder 
including as secondary to exposure to AO.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
